UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARK A. KORNMANN, et al.,                         :
                                                  :
        Plaintiffs,                               :       Civil Action No.:      14-01677 (RC)
                                                  :
        v.                                        :       Re Document No.:       3
                                                  :
JONATHAN JOHNSON, et al.,                         :
                                                  :
        Defendants.                               :

                                             ORDER

    GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ MOTION TO DISMISS AND FOR
                                    SANCTIONS

        On October 8, 2014, Defendant Jonathan Johnson filed a notice of removal from the

Superior Court of the District of Columbia. See ECF No. 1. On October 11, 2014, Plaintiffs

Mark A. Kornmann and Calvin Gerald-Kornmann filed a motion to dismiss for lack of

jurisdiction or, in the alternative, to remand to the Superior Court, and for sanctions under

Federal Rule of Civil Procedure 11. See ECF No. 3. The response from Mr. Johnson, who is

proceeding pro se, was due on October 27, 2014. See Fed. R. Civ. P. 6(a)(1); D.D.C. Civ. R.

7(b).

        On November 7, 2014, this Court opted not to treat Plaintiffs’ motion as conceded under

Local Civil Rule 7(b), but instead advised Mr. Johnson of his obligations under the Federal Rules

of Civil Procedure and the Local Civil Rules and ordered him to respond to Plaintiffs’ motion on

or before December 8, 2014. See ECF No. 4; Neal v. Kelly, 963 F.2d 453 (D.C. Cir. 1992); Fox

v. Strickland, 837 F.2d 507 (D.C. Cir. 1988) (per curiam). The Court explained that if Mr.

Johnson failed to respond to Plaintiffs’ motion, the Court may treat the motion as conceded,
grant the motion, remand this action to the Superior Court of the District of Columbia, and

impose monetary sanctions. See ECF No. 4.

       December 8, 2014, has now passed, and Mr. Johnson has not responded to Plaintiffs’

motion. The Court therefore treats as conceded Plaintiffs’ argument that this Court lacks

subject-matter jurisdiction, on grounds that the parties are not completely diverse. See 28 U.S.C.

§ 1332(a).

       Notwithstanding Mr. Johnson’s failure to respond, the Court denies Plaintiffs’ request for

sanctions under Rule 11. See Fed. R. Civ. P. 11. While the Court does not look favorably upon

Mr. Johnson’s removal of this action two days after entry of judgment in the Superior Court, see

Pls.’ Ex. A, Plaintiffs have not met their burden of demonstrating that the “extreme punishment”

of Rule 11 sanctions is warranted here, Naegele v. Albers, 355 F. Supp. 2d 129, 144 (D.D.C.

2005). Additionally, the Court recognizes that Mr. Johnson “is a pro se [defendant] who lacks

the training possessed by a licensed attorney.” Dorsey v. Am. Express Co., 680 F. Supp. 2d 250,

255 (D.D.C. 2010). The Court thus exercises its discretion to deny Plaintiffs’ request for Rule 11

sanctions.

       Accordingly, Plaintiffs’ motion to dismiss or, in the alternative, to remand to the Superior

Court and for sanctions (ECF No. 3) is GRANTED IN PART and DENIED IN PART. It is

hereby ORDERED that this action is remanded to the Small Claims Branch of the Superior

Court of the District of Columbia.

       SO ORDERED.


Dated: December 9, 2014                                           RUDOLPH CONTRERAS
                                                                  United States District Judge